— Appeal from an order of the Supreme Court at Special Term (Ford, J.), entered June 30, 1982 in Clinton County, which denied plaintiffs’ motion for summary judgment. In this action to recover the proceeds of a fire insurance policy, plaintiffs made a motion for summary judgment which Special Term denied. The insurer refused payment on the grounds plaintiffs willfully set the fire in violation of the Penal Law. The order entered at Special Term should be affirmed. Defendant submitted the affidavit of an expert arson investigator which detailed the facts surrounding the fire and his expert opinion that the fire was of incendiary origin. The transcript of an examination under oath of plaintiffs showed that plaintiffs were in debt, that judgments had been entered against plaintiff Donald Phaneuf and that there were unpaid taxes due on the property for the years 1979,1980 and 1981 at the time of the fire. Evidence of motive and incendiary origin without more is sufficient to defeat an insured’s motion for summary judgment on a fire insurance policy (V.F.V. Constr. Co. v Aetna Ins. Co., 56 *1123AD2d 598; see, also, R.C.S. Farmers Markets Corp. v Great Amer. Ins. Co., 56 NY2d 918, 920). On the proof presented, questions of fact exist requiring a trial. Order affirmed, with costs. Kane, J. P., Mikoll, Yesawich, Jr., Weiss and Levine, JJ., concur.